Citation Nr: 0209426	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-15 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1952 to July 1954.  
In April 1998, the San Juan, the Commonwealth of Puerto Rico 
(RO) denied service connection for post-traumatic stress 
disorder (PTSD).  In a May 1998 written statement, the 
veteran clarified that he was not claiming entitlement to 
service connection for PTSD.  He stated that he was seeking 
service connection for both facial paralysis and a 
psychiatric disorder secondary to his facial paralysis.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO decision which 
determined that the veteran's claim of entitlement to service 
connection for a psychiatric disorder was not well-grounded 
and denied the claim.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

In his December 2001 written presentation, the accredited 
representative tacitly asserts that the veteran's claim of 
entitlement to service connection for PTSD should be 
reopened.  It appears that the RO has not had an opportunity 
to act upon the application.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


REMAND

In June 1986, the Board denied service connection for both 
right facial palsy and a psychiatric disorder.  In March 
1990, the Board again denied service connection for right 
facial palsy.  The veteran tacitly asserts on appeal that new 
and material evidence has been submitted to reopen his claims 
of entitlement to service connection for both facial 
paralysis and an associated psychiatric disorder.  The RO has 
not adjudicated the veteran's application to reopen his claim 
of entitlement to service connection for right facial palsy.  
As the veteran's claim for service connection for the 
psychiatric disorder is predicated on a finding that the 
facial palsy is service connected, the Board finds the issue 
of whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for right facial palsy to be inextricably 
intertwined with the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should formally adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to service 
connection for right facial palsy.  The 
veteran should be informed in writing of 
the resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to that issue.  

2.  The RO should then readjudicate the 
veteran's application to reopen his claim 
of entitlement to service connection for 
a psychiatric disorder.  

If his application remains denied, the veteran should be 
provided with a supplemental statement of the case and be 
given the opportunity to respond.  The veteran is free to 
submit additional evidence and argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran's applications must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See the Veterans' Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994) and 38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) 
(Historical and Statutory Notes).  In addition, the Veterans 
Benefits Administration's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the RO is to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV. Paras. 8.44-8.45 and 
38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's 
applications.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




